Citation Nr: 1034702	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-25 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss because the evidence did not show that the 
Veteran's bilateral hearing loss was related to service.  
Although provided notice of that decision in September 1997, the 
Veteran did not perfect an appeal thereof.

2.  In January 2004, the RO denied reopening the Veteran's claim 
of entitlement to service connection for bilateral hearing loss 
because the evidence submitted was not new and material.  
Although the Veteran perfected an appeal of this decision in 
August 2004, he withdrew his appeal in January 2005.

3.  In September 2005 and December 2005 rating decisions, the RO 
reopened the Veteran's claim for entitlement to service 
connection for bilateral hearing loss and denied the claim on the 
merits because the evidence did not show that the Veteran's 
bilateral hearing loss was related to service.  Although the 
Veteran perfected an appeal of the rating decision in July 2006, 
he withdrew his appeal in February 2007.  

4.  Evidence associated with the claims file since the December 
2005 rating decision is new and material and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for bilateral hearing loss.

5.  The probative medical evidence of record shows that the 
Veteran's bilateral hearing loss is related to active duty 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
December 2005 rating decision, and the Veteran's claim for 
service connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Bilateral hearing loss is related to active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
have been satisfied in this case, the Board is not precluded from 
adjudicating the issues of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss and entitlement to service 
connection for bilateral hearing loss.  This is so because the 
Board is taking action favorable to the Veteran by reopening and 
granting the claim for entitlement to service connection for 
bilateral hearing loss.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  New and Material Evidence

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
December 2005 rating decision is the last final disallowance with 
regard to the Veteran's claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is presented 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

The Veteran's initial claim seeking service connection for 
bilateral hearing loss was denied by the RO in August 1997 
because the evidence did not show that the Veteran's bilateral 
hearing loss was related to service.  Although provided notice of 
that decision in September 1997, the Veteran did not perfect an 
appeal thereof.  Thus, the August 1997 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104 (2009).  In August 2003, the Veteran filed a claim 
to reopen the issue of entitlement to service connection for 
bilateral hearing loss.  In a January 2004 rating decision, the 
RO declined to reopen the Veteran's claim because the Veteran had 
not submitted new and material evidence that his bilateral 
hearing loss was related to service.  In April 2004, the Veteran 
filed a notice of disagreement to the January 2004 rating 
decision, and in August 2004, he perfected his appeal.  However, 
he withdrew his appeal in January 2005.  Thus, the January 2004 
rating decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In March 2005, the Veteran filed another claim to reopen the 
issue of entitlement to service connection for bilateral hearing 
loss.  By a September 2005 rating decision, the RO denied the 
Veteran's claim because the Veteran failed to report for a 
scheduled VA examination.  In October 2005, the Veteran indicated 
that he did not receive notice of the scheduled VA examination, 
and he subsequently appeared for the VA examination the following 
month.  Nevertheless, in a December 2005 rating decision, the RO 
implicitly reopened the Veteran's claim and denied it on the 
merits because the evidence did not show that the Veteran's 
bilateral hearing loss was related to service.  In March 2006, 
the Veteran filed a notice of disagreement, and in July 2006 he 
perfected his appeal.  However, in February 2007, the Veteran 
withdrew his appeal.  Thus, the December 2005 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In December 2007, the RO sent the Veteran a letter informing him 
that a new VA examination would be scheduled because a recent 
quality review indicated that the VA examination that the Veteran 
was provided in November 2005 may not have been sufficient to 
evaluate his claim for entitlement to service connection for 
bilateral hearing loss.  Thereafter, the Veteran underwent a new 
VA examination.  Nevertheless, in January 2008, the RO again 
reopened and denied the Veteran's claim for entitlement to 
service connection for bilateral hearing loss on the merits.  

In this case, the RO found in a January 2008 rating decision that 
the Veteran submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  However, the RO's determinations are not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  Because the December 2005 RO decision is 
the last final disallowance for the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim should be reopened and 
readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the RO's December 2005 
rating decision to the previous evidence of record, the Board 
finds that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to 


service connection for bilateral hearing loss.  The newly 
submitted evidence includes testimony provided by the Veteran 
describing the progression of his hearing loss after service 
discharge, and explaining the types of post-service employment 
that he had with specific reference to potential noise exposure.  
The newly submitted evidence also includes an April 2008 medical 
statement from J.A., M.S. indicating a link between the Veteran's 
bilateral hearing loss and his active duty service.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the credibility 
of the evidence is presumed).  The lay evidence of symptomatology 
and the medical nexus evidence is new evidence, as it was not of 
record at the time of the December 2005 rating decision.  In 
addition, the evidence is material, as it raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  Accordingly, the Board concludes that the Veteran 
has submitted new and material evidence sufficient to reopen his 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for 
entitlement to service connection for bilateral hearing loss is 
reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical 


professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 
(Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence."  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that his bilateral hearing loss is related 
to service.  During a July 2010 hearing before the Board, he 
testified that he had significant noise exposure during active 
duty service.  Specifically, he explained that, while serving in 
Vietnam, he worked in fire direction and patrol, and was around 
heavy firepower, an 8-inch howitzer, a 155 millimeter gun, and 
105 millimeter artillery.  He described constant noise during the 
entire time that he was in Vietnam.  He denied having any hearing 
problems prior to service and noted that he began experiencing 
hearing loss after service.  He reported that he was in denial of 
his hearing loss for years, and thus did not receive a diagnosis 
of hearing loss until 1995.  He testified that his post-service 
employment included working for 18 years as a letter carrier for 
the U.S. Post Office and working for 8 to 9 years in the drill 
department and the assembly department at a manufacturing plant.  
He described moderate noise exposure during his work at the 
manufacturing plant, but noted that he always wore hearing 
protection.

The Veteran's service treatment records are negative for any 
complaints or findings of bilateral hearing loss.  A March 1966 
entrance examination reflects that the Veteran's ears were 
normal.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the left 
of each column and are not in parentheses.  Since November 1, 


1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).  In a report of 
medical history, completed at that time, the Veteran denied a 
history of ear, nose, or throat trouble and running ears.

An April 1968 separation examination also reveals that the 
Veteran's ears were normal on examination.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
5
0
-
5

In a report of medical history, completed at that time, the 
Veteran denied a history of hearing loss.

In July 1997, the Veteran underwent a VA audiological 
examination.  The Veteran reported that he first noticed the 
onset of hearing loss 15 to 20 years before, and that the hearing 
loss was gradual.  He denied any treatment for hearing loss 
during service.  He denied a history of ear pain, ear drainage, 
and ear surgery, but complained of occasional light-headedness.  
The VA examiner stated that the Veteran was "exposed to a 
significant amount of noise in his civilian occupation" and 
noted that the Veteran reported working in manufacturing plants 
for approximately 15 years.  The Veteran indicated that, for the 
prior 10 years, he worked as a rural carrier for the U.S. Postal 
Service.  The Veteran also stated that, during service, he was 
exposed to noise from 8-inch howitzers, 155 millimeter guns, and 
105 millimeter artillery.  He noted that he served combat duty in 
Vietnam and was exposed to noise from weapons fire, explosions, 
and aircraft.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
30
40
40
LEFT
15
45
35
35
45

The puretone threshold average was 38 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear, and 92 
percent in the left ear.  The examiner diagnosed right ear mild 
sensorineural hearing loss from 1000 through 4000 Hz and left ear 
mild sensorineural hearing loss through 3000 with moderate loss 
at higher test frequencies.

Private medical treatment records from October 2002 through 
January 2005 note the Veteran's complaints of bilateral hearing 
loss.  October 2002 and January 2005 treatment records reflect 
that the Veteran underwent audiological evaluations.  However, 
the evaluations contain uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA guidelines 
and therefore cannot be considered.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).  A January 2005 
treatment record notes that the Veteran complained of reduced 
hearing and that he reported that he felt that his reduced 
hearing was most likely related to his service in Vietnam when he 
was in the artillery division.  Physical examination of the ears 
was normal, and the physician noted that an audiogram was done 
which showed a sloping high frequency neurosensory hypacusis 
which was a moderate to moderately severe level of hearing loss.  
The diagnoses were neurosensory hearing loss and tinnitus.

In November 2005, the Veteran underwent another VA examination.  
The report reflects that the Veteran's claims file was reviewed.  
The Veteran complained that his hearing was worsening and 
indicated that his situation of greatest difficulty was when 
someone turned away from him while speaking.  The Veteran 
reported that he was in an artillery unit during military service 
and that prior to military service, he worked mostly janitorial 
work.  He noted that after discharge from service, he sold 
insurance, worked 8 years at a factory, worked 7 years at another 
factory, and thereafter worked mail delivery for the U.S. Postal 
Service.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
30
LEFT
5
10
25
30
35

The puretone threshold average was 20 decibels in the right ear 
and 25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear, and 92 
percent in the left ear.  The examiner diagnosed right ear normal 
hearing acuity with the exception of mild sensorineural hearing 
loss at 4000 Hz and left ear normal hearing acuity with the 
exception of mild sensorineural hearing loss at 3000 Hz and 4000 
Hz.  After reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's hearing loss was not caused by or a 
result of exposure to noise during military service.  The 
examiner explained that noise-induced hearing loss manifests at 
the time of exposure, and that the Veteran's separation 
examination showed hearing acuity which was within normal limits.  
The examiner also noted that the Veteran was exposed to hazardous 
noise from factory work for 15 years following his military 
service.  

In an undated statement, B.G., F.N.P. stated that it was "least 
as likely as not that the veteran's current mild sensory loss is 
NOT secondary to his two year military career" noting that the 
Veteran's claims file showed a 15 year history of noise exposure 
following military service and that mild sensory loss in both 
ears is common for the Veteran's age group.

An August 2006 private medical treatment record reflects that the 
Veteran underwent an audiological evaluation.  However, the 
evaluation contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA guidelines 
and therefore cannot be considered.  See Kelly, 7 Vet. App. at 
474.  

In January 2008, the Veteran underwent another VA audiological 
evaluation.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
50
60
LEFT
50
55
55
50
50

The puretone threshold average was 54 decibels in the right ear 
and 52 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear, and 80 
percent in the left ear.  The examiner diagnosed moderate to 
moderately severe sensorineural hearing loss, bilaterally.  The 
VA examiner opined that the Veteran's bilateral hearing loss was 
not related to his active duty service because hearing loss due 
to noise occurs at the time of the exposure and not subsequently, 
and because the Veteran's hearing acuity was within normal limits 
at separation from service.  The examiner also noted that the 
Veteran's hearing thresholds did not show "the typical 
configuration of a noise-induced hearing loss."

In support of his claim, the Veteran submitted an April 2008 
statement and audiometric findings from J.A., M.S.  The April 
2008 audiogram contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA guidelines 
and therefore cannot be considered.  See Kelly, 7 Vet. App. at 
474.  However, in the April 2008 statement, J.A. opined that the 
Veteran's "history of noise exposure while serving in the 
military cannot be ruled out as a contributing factor to his 
hearing loss."  J.A. noted the Veteran's reported history of 
military noise exposure and his complaints of episodic vertigo.  
J.A. also stated that the results of an audiogram showed a 
bilateral moderate to severe sensorineural hearing loss with word 
recognition scores of 88 percent in both ears.

After a thorough review of the evidence of record, the Board 
concludes that service connection for bilateral hearing loss is 
warranted.  There is evidence of a current diagnosis of bilateral 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385; Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  Although the Veteran's service 
treatment records are negative for any complaints of or treatment 
for bilateral hearing loss during service, the Veteran has 
provided competent and credible testimony that he was exposed to 
acoustic trauma during active duty service.  See Buchanan, 451 
F.3d at 1336-37 (noting that the Board must determine whether lay 
evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service connection); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a 
lay witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Veteran's lay testimony is credible 
evidence that he was exposed to loud noise while in the military.

Although the November 2005 VA examiner, B.G., F.N.P., stated that 
that the Veteran's current hearing loss "was not caused by or 
the result of" noise exposure in service and the January 2008 VA 
examiner concluded that the noise exposure in service "could not 
have caused" the Veteran's current bilateral hearing loss, these 
opinions do not address whether the noise exposure in service was 
a contributing factor to his current hearing loss.  In this 
regard, J.A., M.S. opined that the Veteran's inservice noise 
exposure could not be ruled out as a contributing factor to his 
hearing loss.  

Additionally, in a December 2007 letter, the RO notified the 
Veteran that the November 2005 VA examination may not have been 
sufficient to properly evaluate the Veteran's claim for 
entitlement to service connection for bilateral hearing loss 
because the severity of the condition may have been understated.  
Accordingly, in January 2008, the Veteran was provided with a new 
VA examination.  However, that examination report reflects that 
the examination provided was inadequate.  Specifically, the 
January 2008 VA examination report does not indicate that the 
opinion provided was based on a review of the Veteran's entire 
claims file.  In addition, the VA examiner did not address the 
Veteran's contentions, to include the history of noise exposure 
and hearing loss that he provided.  

Further, the April 2008 opinion provided by J.A., M.S. is 
entitled to more probative weight than the undated opinion 
provided by B.G., F.N.P.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) (holding that the Board may appropriately favor the 
opinion of one competent medical authority over another).  The 
evidence does not indicate that B.G. had any relative expertise 
in the specialized area of audiology, but shows that J.A. does 
possess sufficient proficiency in this specialized area to 
provide such a nexus opinion.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (holding that in evaluating the probative value 
of medical statements, factors such as the individual knowledge 
and skill in analyzing the medical data must be considered).  
Thus, the Board finds the April 2008 opinion provided by J.A. 
linking the Veteran's bilateral hearing loss to his inservice 
noise exposure to be the most probative medical opinion of record 
with regard to the etiology of the Veteran's bilateral hearing 
loss.

Accordingly, as the evidence indicates that the Veteran incurred 
acoustic trauma during service and because the most probative 
medical evidence of record links the Veteran's current bilateral 
hearing loss to the acoustic trauma that he experienced during 
service, service connection is warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


